                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:17-CV-737-DCK

 ALESIA S. SMITH, individually, and                   )
 LORI A. CARVER, as personal representative           )
 of the estate of Artie Stevenson Smith,              )
                                                      )
                  Plaintiffs,                         )
                                                      )
     v.                                               )      ORDER
                                                      )
 JAIME MARIE GRINDSTAFF, R.N., a/k/a                  )
 JAIME GRINDSTAFF, R.N., a/k/a JAIME                  )
 GUNDSTADT, individually and in her official          )
 capacity as Registered Nurse at Mountain             )
 View Correctional Institute, KEITH                   )
 CHARLES D’AMICO, PA-C, individually and              )
 in his official capacity as a Physician’s            )
 Assistant at Mountain View Correctional              )
 Institution, and THE NORTH CAROLINA                  )
 DEPARTMENT OF PUBLIC SAFETY, a/k/a                   )
 THE DIVISION OF ADULT CORRECTION                     )
 AND JUVENILE JUSTICE IN NORTH                        )
 CAROLINA,                                            )
                                                      )
                                                      )
                  Defendants.                         )
                                                      )

          THIS MATTER IS BEFORE THE COURT regarding settlement of this case. The

parties filed a “Notice Of Settlement” (Document No. 47) on December 19, 2018, notifying the

Court that they have “completely settled as to all claims and causes of action.” The parties have

consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review

is appropriate.

          The Court commends counsel and the parties for their efforts in resolving this matter.

Noting that this matter is completely settled, the undersigned will direct the parties to file a

Stipulation of Dismissal and will deny the pending motions in this action as moot.
       IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

January 25, 2019.

       IT IS FURTHER ORDERED that the “Motion Of Defendant The North Carolina

Department Of Public Safety To Quash And Motion For Protective Order” (Document No. 26) is

DENIED AS MOOT.

       IT IS FURTHER ORDERED that “Plaintiffs’ Motion To Compel 30(b)(6) Depositions

And Documents As To The North Carolina Department Of Public Safety” (Document No. 29) is

DENIED AS MOOT.

       IT IS FURTHER ORDERED that “Defendant Keith Charles D’Amico, PA-C’s Motion

To Dismiss State Law Claims Pursuant To Rule 9(j) or Alternative Motion To Strike James a Van

Rhee, PA” (Document No. 41) is DENIED AS MOOT.

       SO ORDERED.



                                Signed: December 20, 2018
